Plaintiffs decedent committed suicide in Yonkers, where he had lived with his family. He had been suffering from depression, anxiety, substance abuse and low back pain, and had received medical treatment from the physician defendants, whose medical offices were located in Yonkers. Other nonparty medical providers who had rendered services to the decedent, as noted by defendants, either lived or worked in lower Westchester. The Yonkers Police Department investigated the incident and the Westchester County Medical Examiner’s Office conducted the autopsy. Plaintiff commenced the instant action alleging medical malpractice and wrongful death, claiming the medical and pharmacy defendants were negligent in rendering medical care and/or in the distribution of pharmaceuticals.
Venue was properly laid in the Bronx on the basis of a defendant’s residence there (CPLR 503 [a]). In seeking a change of venue to Westchester for the convenience of material witnesses (CPLR 510 [3]), defendants failed to meet their burden *275of showing, inter alia, that such witnesses had been contacted and would be willing to testify, and how they would be inconvenienced by having to attend a trial in the Bronx (see Heinemann v Grunfeld, 224 AD2d 204 [1996]). Mere general statements as to witness inconvenience are not enough (Hartigan v Kurian, 224 AD2d 299 [1996]). We have rejected a change of venue in similar cases where witnesses predominantly resided or maintained offices in Yonkers and failed to explain how they would be inconvenienced by a trial in the Bronx as opposed to Westchester, particularly given that the distance from Yonkers to the courts in the two counties is roughly the same (see e.g. Rosario v St. John's Riverside Hosp., 11 AD3d 351 [2004]; Preldakaj v Gazivoda, 224 AD2d 280 [1996]; Kurnitz v New Rochelle Hosp. Med. Ctr., 166 AD2d 390 [1990]). Concur-Andrias, J.P., Friedman, Buckley, McGuire and Moskowitz, JJ.